Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	This office action is in response to applicant’s appeal brief dated 6-20-22 and this office action is a non-final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 6-20-22, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PETER M POON/            Supervisory Patent Examiner, Art Unit 3643                                                                                                                                                                                            

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 4,166,334 to Talalaj.
Referring to claim 1, Talalaj discloses a fishing lure comprising, a hollow body – at 60, a housing – at 31, disposed inside the hollow body – see figure 4, the housing having a first end, a second end, and a longitudinal axis – see at 31 in figures 1-3, a hook – at 13,14,15, extending outwardly of the second end of the housing – see figures 1-3, a guard – at 21 and 34-42, having a first end and a second end – see figures 1-3, the first end of the guard directly connected to the first end of the housing – see at 42 in figures 1-3, and the second end of the guard configured to be releasably connectable to the hook to releasably hold the hook in a retracted position – see at 21 in figures 1-4 and column 2 line 51 to column 3 line 30, and a spring – at 33, disposed inside the housing – see figures 1-3, and configured to move the hook – at 13,14,15, along the longitudinal axis to an extended position when the guard is released – see longitudinal movement along the longitudinal axis of the housing – at 31, in the positions of figures 2-3.
Referring to claim 5, Talalaj further discloses the hook comprises a longitudinal body – see at shank portions of 13-15, a curved portion connected to the longitudinal body at a first end – see at 13-15 in figures 1-3, and a barb disposed at a second end of the curved portion – see at 13-15 in figures 1-3, and wherein the guard does not directly engage with the barb to hold the hook in the retracted position – see figure 5, and wherein the guard is configured to release the hook from the retracted position upon application of pressure in a direction substantially perpendicular to the direction of movement of the hook – see figures 1-4 and column 2 line 51 to column 3 line 30.
Referring to claim 11, Talalaj further discloses the lure is configured to float at or near a surface of water – see figures 1-3, and one or more of the following, (1) wherein no part of the guard is directly connected to the hollow body, (2) the entirety of the hook is disposed inside the hollow body when in the retracted position, or (3) wherein the guard does not directly engage with the barb to hold the hook in the retracted position – see figure 5.
Claim(s) 14, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 945,091 to Hanel.
Referring to claim 14, Hanel discloses a fishing lure comprising, a housing – at C, having a first end, a second end, and a longitudinal axis – see figure 1, a plate – at D or K, disposed between the first and second ends of the housing – see figure 1, a hook – at G, comprising a shaft and a barb – see at G in figure 1, the shaft connected to and substantially perpendicular to the plate – see mostly/substantially perpendicular in figure 1 and – see connected indirectly via items J,F, a weedless guard system comprising a decorative hollow body – at A, connected to the housing – see figure 1, and a guard – at M or L,M, directly connected to the housing – see at N and – at L, and not directly connected to the hollow body – see L,M spaced from the body in figure 1 and see page 1 lines 55-71, the guard configured to releasably hold the hook in a retracted position so that at least the barb – at G, is disposed inside the decorative hollow body – see at L,N in figure 1, and a spring – at E, disposed inside the housing between the first end and the plate – see figure 1, and configured to move the plate and the hook in a substantially linear direction aligned with or parallel to the longitudinal axis to an extended position when the hook is released from the weedless guard system – see movement detailed in figure 1 and page 1 lines 50-84.
Referring to claim 16, Hanel further discloses the decorative hollow body – at A, comprises an aperture – at the rear of A, configured to allow the hook – at G, to pass through the aperture when being moved by the spring to the extended position – see figure 1.
Referring to claim 17, Hanel further discloses the weedless guard system – at M, is configured to release the hook – at G, from the retracted position upon application of pressure in a direction substantially perpendicular to the direction of movement of the hook – see figure 1 and page 1 lines 50-84.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,521,555 to Widmer.
Referring to claim 1, Widmer discloses a fishing lure comprising, a hollow body – at 10, a housing – at 12,14, disposed inside the hollow body – see figure 3, the housing having a first end, a second end, and a longitudinal axis – see at 12,14 in figure 3, a hook – at 28,30, extending outwardly of the second end of the housing – see figure 3, a guard – at 54-58, having a first end and a second end – see figure 3, the first end of the guard connected to the first end of the housing – see at 56 and 12,14 connection via body – at 10, and the second end of the guard configured to be releasably connectable to the hook to releasably hold the hook in a retracted position – see at 58 in figure 3 where the hook is releasably connected to the guard at 58 with 58 connected to each end of the guard via 54 as seen in figure 3, and a spring – at 18, disposed inside the housing – see figure 3, and configured to move the hook along the longitudinal axis to an extended position when the guard is released – see positions of the hooks detailed in figure 3. Widmer does not disclose the first end of the guard is in direct contact with the first end of the housing. However, it would have been obvious to one of ordinary skill in the art to take the device of Widmer and have the first end of the guard – at 56, in direct contact with the first end of the housing – at 12,14, so as to yield the predictable result of better securing the guard to the body as desired. 
Claim(s) 2-4, 8, 12-13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talalaj as applied to claim 1 above.
	Referring to claim 2, Talalaj further discloses the hollow body is a decorative hollow body – see at 60 in figures 1-3, wherein the guard is disposed partly inside the decorative hollow body – see figures 1-3, and wherein at least part of the hook is disposed inside the decorative hollow body when in the retracted position – see at least the forward portions of the hooks proximate 16-18 in figures 1-3. Talalaj does not disclose the guard is entirely in the hollow body. However, it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and make the hollow body any desired shape and size depending on the fish to be caught by the device, including a shape and size to entirely enclose the guard, so as to yield the predictable result of protecting the guard while making the device more attractive to fish.
	Referring to claim 3, Talalaj further discloses the decorative hollow body comprises an aperture – see at the rear of 60 in figure 4, configured to allow the hook to pass through the aperture when being moved by the spring to the extended position – see figures 1-3.
	Referring to claim 4, Talalaj does not disclose the extended position is around 1-3 inches from an end of the decorative hollow body proximal to the hook. However, it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and have the hook at any desired distance from the hollow body in the extended position including the claimed distance of 1-3 inches, so as to yield the predictable result of ensuring the hook is received into the fish’s mouth so as to snag the fish during use.
	Referring to claim 8, Talalaj does not disclose the entirety of the hook is disposed inside the decorative hollow body when in a retracted position. However, it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and make the hollow body any desired shape and size depending on the fish to be caught by the device, including a shape and size to entirely enclose the hook, so as to yield the predictable result of protecting the hook while making the device more attractive to fish.
	Referring to claim 12, Talalaj further discloses the hollow body is shaped like a frog, fish, worm, or insect – see fish in figure 4, and wherein parts of the guard are not directly connected to the hollow body – see figures 1-4, and wherein the guard does not directly engage with the barb to hold the hook in the retracted position – see figures 4-5. Talalaj does not disclose no part of the guard is directly connected to the hollow body. However, it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and have the hollow body in any desired shape and size and including a shape and size so as to allow for the guard to have no part directly connected to the hollow body, so as to yield the predictable result of allowing for easier actuation of the guard during use. 
	Referring to claim 13, Talalaj further discloses the guard is configured to release the hook from the retracted position upon application of pressure in a direction substantially perpendicular to the direction of movement of the hook – see figures 1-4 and column 2 line 51 to column 3 line 30, and wherein parts of the guard are not directly connected to the hollow body – see figures 1-4, and parts of the hook is disposed inside the hollow body when in the retracted position – see forward portions of the hook in figure 4. Talalaj does not disclose  no part of the guard is directly connected to the hollow body. However, it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and have the hollow body in any desired shape and size and including a shape and size so as to allow for the guard to have no part directly connected to the hollow body, so as to yield the predictable result of allowing for easier actuation of the guard during use. Talalaj further does not disclose the entirety of the hook is disposed inside the decorative hollow body when in a retracted position. However, it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and make the hollow body any desired shape and size depending on the fish to be caught by the device, including a shape and size to entirely enclose the hook, so as to yield the predictable result of protecting the hook while making the device more attractive to fish.
	Referring to claim 24, Talalaj further discloses the guard is an elongated and flexible wire or pin – see at 40,42 in figures 1-3, but does not disclose no part of the guard is directly connected to the hollow body. However, it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and have the hollow body in any desired shape and size and including a shape and size so as to allow for the guard to have no part directly connected to the hollow body, so as to yield the predictable result of allowing for easier actuation of the guard during use.
Claim(s) 6, 10 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talalaj as applied to claims 1 or 5 above, and further in view of U.S. Patent No. 945,091 to Hanel.
Referring to claim 6, Talalaj does not disclose a plate disposed inside the housing, wherein the first end of the housing is sealed, wherein the spring is disposed between and in contact with the first end of the housing and the plate, and wherein the longitudinal body of the hook is substantially perpendicular to and connected to the plate. Hanel does disclose a plate – at D, disposed inside the housing – at C – see figures 1-3, wherein the first end of the housing is sealed – see figure 1, wherein the spring – at E, is disposed between and in contact with the first end of the housing and the plate – see figure 1, and wherein the longitudinal body of the hook is substantially perpendicular to and connected to the plate – see mostly and therefore substantially perpendicular in figure 1 and connected indirectly via items C-F in figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and add the plate of Hanel, so as to yield the predictable result of providing sufficient force to the spring so as to more easily move the hook(s) during use.
Referring to claim 10, Talalaj as modified by Hanel further discloses the plate is a seal against an interior wall surface of the housing – see at D against the inner wall of the housing – at C in figures 1-3 of Hanel. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and add the plate of Hanel, so as to yield the predictable result of providing sufficient force to the spring so as to more easily move the hook(s) during use.
Referring to claim 20, Talalaj does not disclose a plate disposed inside the housing; wherein the housing comprises a substantially cylindrical sidewall extending from the first end to the second end, wherein the first end of the housing is sealed; wherein the second end of the housing comprises an annular lip extending inwardly from the substantially cylindrical sidewall to retain the plate within the housing; wherein the spring is disposed between the first end of the housing and the plate; wherein the hook comprises a longitudinal body, a curved portion, and a barb; and wherein the longitudinal body of the hook is connected to the plate. Hanel does disclose a plate – at D or K, disposed inside the housing – at C – see figure 1, wherein the housing comprises a substantially cylindrical sidewall extending from the first end to the second end – see at C in figure 1, wherein the first end of the housing is sealed – see at B and proximate B in figure 1, wherein the second end of the housing comprises an annular lip – the annular rim at the end of C, at the substantially cylindrical sidewall to retain the plate – at K, within the housing – see figure 1, wherein the spring – at E, is disposed between the first end of the housing and the plate – at D or K – see figure 1, wherein the hook – at G, comprises a longitudinal body – see at G in figure 1, a curved portion – see proximate the end of G, and a barb – at the end of G, and wherein the longitudinal body of the hook is connected to the plate – see indirect connection via items F,N in figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and add the housing and plate of Hanel, so as to yield the predictable result of facilitating actuation of the hook during use. Talalaj as modified by Hanel does not disclose the second end of the housing has an annular lip extending inwardly from the cylindrical sidewall. However, it would have been obvious to one of ordinary skill in the art to take the device of Hanel as modified by Talalaj and add the annular lip extending inwardly of the sidewall as claimed, so as to yield the predictable result of better securing the plate in the housing as desired.
Referring to claim 21, Talalaj does not disclose a plate disposed inside the housing, wherein the spring is disposed between the first end of the housing and the plate, wherein the housing comprises a substantially cylindrical sidewall extending from the first end to the second end. and wherein the second end of the housing comprises an annular lip extending inwardly from the substantially cylindrical sidewall to retain the plate within the housing. Hanel does disclose a plate – at D or K, inside the housing – at C – see figure 1, the spring – at E, is disposed between the first end of the housing and the plate – at D or K – see figure 1, wherein the housing – at C, comprises a substantially cylindrical sidewall extending from the first end to the second end – see at C in figure 1, and wherein the second end of the housing comprises an annular lip – the annular rim at the end of C, at the substantially cylindrical sidewall to retain the plate – at K, within the housing – see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and add the housing and plate of Hanel, so as to yield the predictable result of facilitating actuation of the hook during use. Talalaj as modified by Hanel does not disclose the second end of the housing has an annular lip extending inwardly from the cylindrical sidewall. However, it would have been obvious to one of ordinary skill in the art to take the device of Hanel as modified by Talalaj and add the annular lip extending inwardly of the sidewall as claimed, so as to yield the predictable result of better securing the plate in the housing as desired.
Referring to claim 22, Talalaj as modified by Hanel further discloses the annular lip forms an aperture – see at the end of C in figure 1 of Hanel, wherein a portion of the hook – at G, is disposed inside the housing through the aperture when in a retracted position – see figure 1 of Hanel. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and add the housing and plate of Hanel, so as to yield the predictable result of facilitating actuation of the hook during use.
Referring to claim 23, Talalaj as modified by Hanel further discloses the hook – at G, is disposed entirely within the hollow body – at A, when in the retracted position – see figure 1 of Hanel. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj as modified by Hanel and add the hook entirely within the hollow body in the retracted position as disclosed by Hanel, so as to yield the predicable result of better protecting the hook during use. Talalaj as modified by Hanel does not disclose the guard is disposed entirely within the hollow body in the retracted position. However, it would have been obvious to one of ordinary skill in the art to take the device of Talalaj as modified by Hanel and make the hollow body any desired shape and size depending on the fish to be caught by the device, including a shape and size to entirely enclose the guard, so as to yield the predictable result of protecting the guard while making the device more attractive to fish.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talalaj as applied to claim 1 above, and further in view of U.S. Patent No. 3,359,625 to Rossnan and further in view of Wulf.
Referring to claim 7, Talalaj does not disclose the hook comprises a longitudinal body, two curved portions connected to the longitudinal body, a brace connecting the two curved portions, and at least two barbs, wherein one barb is connected to an end of each curved portion and an optional third barb is connected to the brace, and wherein the guard releasably engages with the brace, and one of the barbs on the curved portions, or the optional third barb to hold the hook in the retracted position. Rossnan does disclose the hook comprises a longitudinal body – at 3, two curved portions connected to the longitudinal body – see at 5,9,9’ in figure 7, a brace – at 6 and/or 6’, connecting the two curved portions – see connecting hooks together in figure 7, and at least two barbs – at 4, wherein one barb is connected to an end of each curved portion – see figures 1-4, and an optional third barb is connected to the brace – third barb is optional and therefore not required, and wherein the guard – at 13, releasably engages with the brace, and one of the barbs on the curved portions, or the optional third barb to hold the hook in the retracted position – see releasably engaging the barbs on the curved portions – at 4 as seen in figure 7. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and add the multiple curved portions as disclosed by Rossnan, so as to yield the predictable result of more effectively snagging a fish during use. Talalaj as modified by Rossnan does not disclose a single longitudinal body and a first barb disposed at an end of a first of the two curved portions distal from the single longitudinal body, a second barb disposed at an end of a second of the two curved portions distal from the single longitudinal body. Wulf does disclose a single longitudinal body – see at 26 at the rear of the lure body, at least two curved portions connected to the longitudinal body – see the hook at the rear of the lure in figures 1-4, and a first barb – see at 16D, disposed at an end of a first of the two curved portions distal from the single longitudinal body – see figures 1-4, a second barb – other of 16D, disposed at an end of a second of the two curved portions distal from the single longitudinal body – see figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj as modified Rossnan and add the hook with a single longitudinal body as disclosed by Wulf, so as to yield the predictable result of using any desired hook with the lure to catch the desired fish.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talalaj as modified by Hanel as applied to claim 6 above, and further in view of U.S. Patent No. 2,722,764 to Juhrend.
Referring to claim 9, Talalaj as modified by Hanel does not disclose a sealing ring disposed around the plate. Juhrend does disclose a sealing ring – at 15, disposed around the plate – at 14 – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj as modified by Hanel and add the sealing ring as disclosed by Juhrend, so as to yield the predictable result of protecting the plate during use of the device.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanel as applied to claim 14 above, and further in view of U.S. Patent No. 395,480 to Brewster.
Referring to claim 15, Hanel further discloses the housing is disposed inside the decorative hollow body – see at A and C in figure 1, wherein an end of the guard is directly connected to the housing – see at K in figure 1, and wherein the hook – at G, is entirely disposed inside the decorative hollow body when in a retracted position – see figure 1. Hanel does not disclose an end of the guard does not move relative to the housing. Brewster does disclose an end of one component of the guard – such as at F, does not move relative to the housing – at Q – see figures 2-3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hanel and add a component of the guard not moving relative to the housing as disclosed by Brewster, so as to yield the predictable result of securing the housing to the body as desired. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanel as applied to claim 14 above, and further in view of Widmer.
Referring to claim 18, Hanel does not disclose the barb is disposed in contact with an external surface of the decorative hollow body when the hook is in a retracted position. Widmer does disclose the barb – at the end of 28, is disposed in contact with an external surface of the decorative hollow body – see at 10,60 in figure 3, when the hook is in a retracted position – see figure 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hanel and add the hook contacting an external surface of the hollow body as disclosed by Widmer, so as to yield the predictable result of facilitating removal of the hook from the body during use. 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanel as applied to claim 14 above, and further in view of Juhrend.
Referring to claim 19, Hanel does not disclose the hook does not move in a substantially arcuate direction when released from the weedless guard system. Juhrend does disclose the hook – at 20,21, does not move in a substantially arcuate direction when released from the weedless guard system – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hanel and add the hook not moving in an arcuate direction as disclosed by Juhrend, so as to yield the predictable result of facilitating movement of the hooks into a position accessible to a fish/mouth of a fish as desired. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talalaj as applied to claim 1 above, and further in view of U.S. Patent No. 5,890,314 to Peters.
Referring to claim 25, Talalaj does not disclose the hook comprises a longitudinal body, two curved portions connected to the longitudinal body, and a brace connecting the two curved portions, wherein the guard and brace are configured to releasably engage each other to hold the hook in the retracted position. Peters does disclose the hook comprises a longitudinal body – at 18, two curved portions – at 19,20, connected to the longitudinal body – see figure 1, and a brace connecting the two curved portions – see at 17,30, wherein the guard – at 27,28, and brace – at 17,30, are configured to releasably engage each other to hold the hook in the retracted position – see figure 1 and column 2 line 59 to column 3 line 10. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Talalaj and add the brace of Peters, so as to yield the predictable result of removably securing the hooks to the lure body as desired.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanel as applied to claim 15 above, and further in view of Talalaj.
Referring to claim 26, Hanel further discloses the guard is disposed entirely at the hollow body when in the hook is in retracted position – see at L,M in figure 1, wherein the housing – at C,  comprises a substantially cylindrical sidewall extending from the first end to the second end – see at C in figure 1, wherein the first end is sealed – see at and proximate B, and the second end comprises an annular lip – at the annular rim at the end of C, to retain the plate – at K, within the housing – see figure 1. Hanel does not disclose the guard is disposed entirely within the hollow body and housing annular lip extending inwardly from the cylindrical sidewall. Talalaj does disclose the guard – at 34-36,42, is disposed entirely within the hollow body – at 60 – see figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hanel and add the guard entirely within the hollow body as disclosed by Talalaj, so as to yield the predictable result of better protecting the guard during use. Further, it would have been obvious to one of ordinary skill in the art to take the device of Hanel as modified by Talalaj and add the annular lip extending inwardly of the sidewall as claimed, so as to yield the predictable result of better securing the plate in the housing as desired.

Response to Arguments

4.	Regarding the prior art rejections of claims 1-26, applicant’s remarks/arguments detailed in the appeal brief dated 6-20-22 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 1-20-22.

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643